COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


FAIRFAX COUNTY SCHOOL BOARD
                                         MEMORANDUM OPINION *
v.         Record No. 3092-96-4               PER CURIAM
                                            JUNE 10, 1997
LOUISE S. ROSTKER


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Michael N. Salveson; Hunton & Williams, on
           briefs), for appellant.
           (James F. Green; Ashcraft & Gerel, on brief),
           for appellee.



     Fairfax County School Board (employer) contends that the

Workers' Compensation Commission (commission) erred in finding

that Louise S. Rostker (claimant) proved a reasonable excuse for

failing to give her employer timely notice of her October 10,

1995 injury by accident.   Upon reviewing the record and briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.     Rule

5A:27.

     Code § 65.2-600(d) requires an employee to give written

notice of an injury by accident within thirty days of the

accident "unless reasonable excuse is made to the satisfaction of

the Commission for not giving such notice and the Commission is

satisfied that the employer has not been prejudiced thereby."    In

applying the statute, the principles are well established that
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
"[t]he burden of showing a reasonable excuse for . . . delay in

giving notice is upon the [employee, and, that] . . . the burden

is upon the employer to show that [the employer] has been

prejudiced by the delay."   Maryland Cas. Co. v. Robinson, 149 Va.
307, 311, 141 S.E. 225, 226 (1928); see also Lucas v. Research

Analysis Corp., 209 Va. 583, 586, 166 S.E.2d 294, 296 (1969);

Westmoreland Coal Co. v. Coffey, 13 Va. App. 446, 448, 412 S.E.2d
209, 211 (1991).
     The commission found that claimant offered a reasonable

excuse for her failure to provide written notice in accordance

with Code § 65.2-600.   In its opinion, the commission made the

following findings:
            The claimant testified that,
            notwithstanding the pain and swelling, she
          thought her injury was trivial. The Deputy
          Commissioner found the claimant's testimony
          credible. We agree and further note that the
          claimant did not miss any time from work
          after the accident and that Dr. Lofton's
          [sic] initial treatment corroborates the
          claimant's testimony that the injury was not
          severe. When Dr. Lofton [sic] recommended a
          bone scan and more aggressive treatment, the
          claimant realized her injury was more serious
          and she notified her employer. The claimant
          has presented a reasonable excuse and there
                                        1
          was no evidence of prejudice.

     In reviewing decisions of the commission with respect to

reasonable excuse under Code § 65.2-600 (formerly 65.1-85), the

Supreme Court has stated that the principal issue is whether
     1
      Employer does not challenge the commission's finding that
it failed to prove it suffered prejudice as a result of
claimant's delay in giving notice.



                                 2
evidence is offered to the satisfaction of the commission.        See

Lucas, 209 Va. at 586, 166 S.E.2d at 296.

     On October 10, 1995, claimant, who worked for employer as a

special education teacher, injured her right foot, when a student

accidentally knocked over a chair, which landed on the top of

claimant's right foot.   Claimant continued to work, believing

that her pain "would pass."    When the swelling and pain did not

resolve, claimant sought medical treatment from Dr. Charles

Lefton on November 2, 1995.    Dr. Lefton took x-rays of claimant's

foot, which she believed were normal.      Claimant understood from

Dr. Lefton that she had a bruise, which would go away.      Dr.

Lefton prescribed anti-inflammatory medication.      When the

medication did not bring the swelling down, Dr. Lefton injected

claimant's foot.   The injection made claimant's condition worse,

and Dr. Lefton then prescribed orthotics for claimant's shoes,

which were also ineffective.
     At the end of January 1996, Dr. Lefton recommended that

claimant undergo a bone scan.     At that time, claimant panicked

because she thought she might need some "extreme kind of medical

care that might prevent working."      Claimant reported the accident

to employer on January 31, 1996.       Claimant testified that she did

not report the accident earlier because "[i]t didn't seem

necessary.   It seemed trivial.   And once a couple of weeks had

passed and other people were aware that I was in pain I was told,

you can't report after 24 hours."



                                   3
     The February 5, 1996 bone scan revealed probable occult

fractures of the second and third metatarsals.   Due to these

results, Dr. Lefton prescribed a boot for claimant to wear on her

foot, similar to a cast.   Because claimant was still in pain

after the boot was removed, Dr. Lefton referred claimant to Dr.

Mark Myerson for evaluation.   Dr. Myerson returned claimant to

Dr. Lefton's care.   On June 19, 1996, claimant started physical

therapy.
     The commission found that claimant's excuse was reasonable.

Credible evidence established that she did not immediately report

the accident because she thought her injury was trivial.    "Notice

is reasonably excused if an accident, first regarded as trivial,

is later learned through medical diagnosis to be serious."

Coffey, 13 Va. App. at 449, 412 S.E.2d at 211.   Because credible

evidence supports the commission's finding that claimant had a

reasonable excuse for not reporting the accident to her employer

earlier, we may not disturb the commission's decision.     See James
v. Capitol Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d
487, 488 (1989).

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                                 4